Citation Nr: 0115578	
Decision Date: 06/06/01    Archive Date: 06/13/01

DOCKET NO.  99-23 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for hair loss as due to 
nerve damage.


WITNESSES AT HEARING ON APPEAL

Appellant and her mother and brother


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active duty from September 1989 to November 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.  In April 2001, the veteran was 
afforded a hearing before the undersigned Member of the 
Board.  The Board notes that the veteran had perfected an 
appeal as to the issue of entitlement to service connection 
for a weak wrist.  However, at her Board hearing, the veteran 
expressly withdrew that issue from appellate status.

In her October 1999 notice of disagreement, the veteran 
indicated that she was the victim of an attempted sexual 
assault in service, but said her family did not know about 
the "rape (attempted) so please don't tell them".  It is 
unclear whether, by this statement, she wishes to raise a 
claim for service connection for residuals of that event and, 
if so, what the nature of her residual disabilities might be.  
The RO may wish to contact the veteran to clarify her intent 
as to the matter.

REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This 
statute redefines VA's obligations with respect to the duty 
to assist in developing evidence, and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 
(2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  
See generally Holliday v. Principi, 14 Vet. App. 280, (2001); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991). 

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty-to-assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered in order to comply with the VCAA.  However, it is 
the RO's responsibility to ensure that all appropriate 
development is undertaken in this case.

The veteran seeks service connection for hair loss that she 
attributes to "nerves."  In September 1999, the RO denied 
the veteran's claim on the basis that it was not well 
grounded.  In her written statements and oral testimony, she 
indicated that, while she was stationed in Erlangen, Germany, 
a nurse, variously described as a military or Irish nurse, 
advised that her hair loss was due to her nerves.

According to a July 1998 statement accompanying her claim, 
the veteran said that "Maxwell AFB has all of my records 
from Erlangen, Germany, plus they have all my records from 
Ft. Stewart, Ga." and that "I was at Ft. Gordon getting my 
head checked".  At her April 2001 Board hearing, the veteran 
testified that (because her husband was on active duty) she 
received postservice medical treatment at Maxwell Air Force 
Base, Alabama, and was treated as a military dependent at 
medical facilities in Savannah and Augusta, Georgia.  She 
denied treatment for a nervous condition.

A review of the claims folder reveals preservice medical 
records that show the veteran was diagnosed with primary 
tuberculosis as a child and treated with "INH" (isoniazid) 
for over one year.  Service medical records are not referable 
to complaints or findings regarding hair loss.  A separation 
examination report is not of record, although an October 1990 
record indicates that the veteran left service because she 
was pregnant.  

An August 1993 emergency room record from the "EAMC" 
(Eisenhower Army Medical Center), Fort Gordon, Georgia, 
indicates that the veteran complained of hair loss for three 
months with a history of hair loss two years earlier during 
pregnancy.  The provisional diagnosis noted was alopecia, 
secondary to unknown etiology, and a dermatology evaluation 
was requested to assess "steroid induced alopecia ??".  
However, a May 1999 statement from that facility indicates 
that it had no records for the veteran under her name or 
social security number (SSN).  Also in May 1999, Maxwell Air 
Force Base Hospital advised the RO that it had no treatment 
records regarding the veteran.  However, the RO does not 
appear to have requested treatment records from Fort Stewart, 
or from the Savannah and Augusta facilities.  See VCAA 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified as 
amended at 38 U.S.C. § 5103A).

The Board notes that the aforementioned August 1993 EAMC 
record bears an SSN other than the veteran's.  This may be an 
error, or it may be that the veteran was being treated under 
the health care eligibility of her husband, and that the SSN 
used therein is his.  If that is the case, it may be 
worthwhile for the RO to request additional records with a 
proviso that they may be filed under either the veteran's or 
her husband's SSN.

Accordingly, this case is REMANDED for the following:

1.  The veteran should be requested to provide 
the names, addresses and approximate dates of 
treatment for all health care providers who may 
possess additional records pertinent to her 
claim.  When the requested information and any 
necessary authorizations have been received, the 
RO should attempt to obtain copies of all 
indicated records and associate them with the 
claims file.  All requests for information and 
responses received should be associated with the 
claims file.

a.  In addition, the RO should make another 
request to the National Personnel Records 
Center for all treatment records pertinent 
to the veteran's care, including from the 
military hospital in Erlangen, Germany, and, 
if necessary, request the records directly 
from that hospital.

b.  The RO should request treatment records 
regarding the veteran's medical care from 
Fort Stewart, Georgia. 

c.  The RO should request that the veteran 
provide pertinent military service 
information regarding her husband, and then 
request all records regarding her treatment 
as a military dependent at military medical 
facilities in Savannah and Augusta, Georgia.

d.  The RO should also send that information 
and a copy of the August 1993 clinical 
record, noted above, to the Eisenhower Army 
Medical Center and, again, request all 
records regarding the veteran's care.

2.  The RO should then review the claims file 
and ensure that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475 is 
completed.  A VA dermatologic examination should 
be scheduled, if found warranted by the evidence 
of record. 

3.  Thereafter, the RO should readjudicate this 
claim.  If the benefit sought on appeal remains 
denied, the appellant and the appellant's 
representative, if any, should be provided a 
supplemental statement of the case (SSOC).  The 
SSOC must contain notice of all relevant actions 
taken on the claim for benefits, to include a 
summary of the evidence and applicable law and 
regulations considered pertinent to the issue 
currently on appeal.  An appropriate period of 
time should be allowed for response. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of the appeal.  38 C.F.R. § 20.1100(b) (2000).


